 

Exhibit 10.5

 

TALEND S.A.

2017 EMPLOYEE STOCK PURCHASE PLAN (AS AMENDED AND RESTATED ON AUGUST 22, 2019)

SECTION 423 QUALIFIED OFFERING DOCUMENT

ADOPTED BY THE BOARD: OCTOBER 31, 2017

AS AMENDED BY THE BOARD: OCTOBER 30, 2019

In this document, capitalized terms not otherwise defined will have the same
definitions of such terms as in the Talend S.A. 2017 Employee Stock Purchase
Plan (as amended and restated on August 22, 2019), as may be amended from time
to time (the “Plan”).  The Offerings (current and future) established under this
Offering Document are intended to meet the requirements set forth under Section
423 of the Code (i.e., a “qualified” offering).

1. GRANT; OFFERING DATE.

(a) On October 30, 2019, the Board delegated Adam Meister,  Chief Financial
Officer of the Company (the “Authorized Officer”), the authority to act as
administrator of the Plan, including the authority to authorize, amend and
terminate Offerings.

(b) The first Offering hereunder (the “Initial Offering”) will begin on such
date as the Authorized Officer shall determine and will consist of one Purchase
Period that ends on August 17, 2018. Following the Initial Offering, a new
Offering will automatically begin on August 20 and February 20 thereafter over
the term of the Plan and each new Offering will be approximately six months in
duration.  Each Offering will consist of one Purchase Period approximately six
months in duration with each Offering and Purchase Period ending on February 19
and August 19 each year.  Each Purchase Date will be the last day of a Purchase
Period and an Offering.

(c) Notwithstanding the foregoing: (i) if any Offering Date falls on a day that
is not a Trading Day, then such Offering Date will instead fall on the next
subsequent Trading Day, and (ii) if the last day of an Offering (and therefore
the Purchase Date) falls on a day that is not a Trading Day, then such last day
of the Offering (and therefore the Purchase Date) will instead fall on the
immediately preceding Trading Day.

(d) Prior to the commencement of any Offering, the Authorized Officer may change
any or all terms of such Offering and any subsequent Offerings.  The granting of
Purchase Rights pursuant to each Offering hereunder will occur on each
respective Offering Date unless (i) prior to such date the Authorized Officer
determines that such Offering will not occur, or (ii) no ADSs remain available,
as of the Offering Date, for issuance under the Plan in connection with such
Offering. The Authorized Officer may also accelerate the Purchase Date of an
Offering, or terminate an ongoing Offering without providing for the purchase of
ADSs.  If an Offering is terminated early without providing for the purchase of
ADSs, each Participant will receive a refund of his or her Contributions
(reduced to the extent, if any, such Contributions have been used to acquire
ADSs for the Participant on any prior Purchase Date) without interest.



1.



 

2. ELIGIBLE EMPLOYEES.

(a) Each Eligible Employee who is an employee of a Designated 423 Company, and
has completed the necessary enrollment paperwork (including the enrollment form
described below) by the applicable deadline, will be granted a Purchase Right on
the Offering Date of such Offering. As of the date hereof, for purposes of this
Offering Document, the term “Designated 423 Company” means the Related
Corporations listed on Exhibit A. Additional Related Corporations may be added
to the definition of Designated 423 Company prior to any future Offering,
consistent with the terms of the Plan, by the Authorized Officer.

(b) Each person who first becomes an Eligible Employee during an Offering will
not be granted a Purchase Right under such Offering, but will be eligible to
participate in subsequent Offerings.

(c) Notwithstanding the foregoing, the following Employees will not be Eligible
Employees or be granted Purchase Rights under an Offering:

(i) Employees who have been employed for less than one month prior to the
Offering Date;

(ii) Employees whose customary employment is 20 hours per week or less;

(iii) Employees who individually own securities representing five percent or
more of the total combined voting power or value of all classes of shares of the
Company or of any Related Corporation (including ownership through unexercised
and/or unvested Purchase Rights and options) as described in Section 5(b) of the
Plan; or

(iv) Employees residing or working in certain jurisdictions outside of the
United States if, as of the Offering Date of the Offering, the grant of such
Purchase Rights under this Offering document would not be in compliance with or
would not be feasible given the applicable laws, regulations or requirements of
any jurisdiction in which the Employee resides or is employed, as determined in
the sole discretion of the Authorized Officer.

3. PURCHASE RIGHTS; PURCHASE LIMITS.

(a) Subject to the limitations herein and in the Plan, a Participant’s Purchase
Right will permit the purchase of the number of ADSs purchasable with up to
15% of such Participant’s Earnings paid during the Offering, beginning as of the
date such Participant first commences participation in that Offering. In the
case of a payroll date that falls after the Purchase Date of an Offering but
prior to the Offering Date of the next new Offering in which the Employee is a
Participant, Earnings from such payroll will be included in the new Offering
(provided the Eligible Employee continues to participate in the new Offering).

(b) For Offerings hereunder, with respect to a Participant, “Earnings” means
such Participant’s base salary or base wages (including the value of amounts
elected to be deferred by such Participant under any 401(k) plan or other
deferred compensation program or arrangement established by the Company or a
Related Corporation), but excluding all other items of compensation, including
but not limited to the following: overtime pay, commissions, and

2.



 

bonuses, all other cash remuneration paid directly to the Participant,
including, without limitation, profit sharing contributions, the cost of
employee benefits paid for by the Company or a Related Corporation, education or
tuition reimbursements, imputed income (whether or not arising under any Company
or Related Corporation group insurance or benefit program), traveling expenses,
business expense reimbursements, moving expense reimbursements, housing and
living allowances, income received, reported or otherwise recognized in
connection with options and other equity awards, contributions made by the
Company or a Related Corporation under any employee benefit plan, and other
similar items of compensation.

(c) However, the maximum number of ADSs that a Participant may purchase on any
Purchase Date in an Offering will be such number of ADSs as has a Fair Market
Value (determined as of the Offering Date for such Offering) equal to (1)
$25,000 multiplied by the number of calendar years in which the Purchase Right
under such Offering has been outstanding at any time, minus (2) the Fair Market
Value of any other ADSs (determined as of the relevant Offering Date with
respect to such ADSs) that, for purposes of the limitation of Section 423(b)(8)
of the Code, are attributed to any of such calendar years in which the Purchase
Right has been outstanding. In all cases, this $25,000 limit will be determined
in accordance with regulations applicable under Section 423(b)(8) of the
Code.  In particular, the amount in clause (2) will be determined based on (i)
the number of ADSs previously purchased with respect to such calendar years
pursuant to such Offering or any other Offering under the Plan, and pursuant to
any other Company or Related Corporation plans intended to qualify as an
employee stock purchase plan under Section 423 of the Code, and (ii) the number
of ADSs subject to other Purchase Rights outstanding on the Offering Date for
such Offering pursuant to the Plan and any other such Company or Related
Corporation plan intended to qualify as an Employee Stock Purchase Plan.     

(d) The maximum number of ADSs that may be purchased on any single Purchase Date
by any one Participant is  883 ADSs.

(e) In all cases, the maximum aggregate number of ADSs available to be purchased
by all Participants under an Offering will be the number of ADSs remaining
available under the Plan on the Offering Date, rounded down to the nearest whole
ADS.  If the aggregate number of ADSs to be purchased upon the exercise of all
outstanding Purchase Rights on a single Purchase Date under an Offering would
exceed the foregoing limit, the Company will make a pro rata allocation (based
on each Participant’s accumulated Contributions) on the applicable Purchase Date
of the ADSs available (as of the Offering Date) in a uniform and equitable
manner.

(f) Any Contributions not applied to the purchase of ADSs as a result of the
application of the limits set forth in this Section 3 will not roll over to the
next Offering and will instead be refunded to the Participants at the end of the
Offering without interest.

4. PURCHASE PRICE.

The purchase price of ADSs under an Offering will be the lesser of: (i) 85% of
the Fair Market Value of such ADSs on the Offering Date, and (ii) 85% of the
Fair Market Value of such ADSs on the applicable Purchase Date, in each case
rounded up to the nearest whole cent per ADS.



3.



 

5. PARTICIPATION.

(a) An Eligible Employee’s election to participate in an Offering is effective
on the Offering Date. An Eligible Employee must elect his or her Contribution
rate on the enrollment form provided by the Company.  For the Initial Offering
and for Offerings beginning on or around February 20, the completed enrollment
form must be delivered to the Company during the period beginning on January 20
and ending on February 5, unless a different time is set by the Company for all
Eligible Employees with respect to such Offering.  For Offerings beginning on or
around August 20, the completed enrollment form must be delivered to the Company
during the period beginning on July 20 and ending on August 5, unless a
different time is set by the Company for all Eligible Employees with respect to
such Offering.  Contribution rates must be expressed in whole percentages of
Earnings, with a minimum percentage of 1% (except as otherwise provided herein)
and a maximum percentage of 15%. Contributions may only be made through payroll
deductions, unless required by applicable law.

(b) A Participant may increase or decrease his or her Contribution level
(including a decrease to 0%), with such change effective as of the next
Offering, by delivering the required election form at least five business days
(or such other period of time as determined by the Company and communicated to
Participants) prior to the start of the Offering for which it is to be
effective; provided however, that any decreases to 0% must be made no later than
the first day of the last calendar month of the current Offering. However, the
Company may determine in its sole discretion at any time, including at any time
following the commencement of an Offering, that it will no longer accept
Participant requests to increase Contribution levels. Any Participant who has
decreased his or her Contribution level to 0% effective as of the next Offering
will be withdrawn from the Plan effective as of the first day of that new
Offering and may not participate until the next Offering.   To participate in
any subsequent Offering, a Participant must elect to participate in such
Offering and submit a new enrollment form as described in Section 5(a) above.

(c) A Participant may not increase his or her Contribution level during
an Offering as to Contributions to be made during that Offering.  A Participant
may decrease (including a decrease to 0%) his or her future Contribution level
no more than twice during an Offering.  The Participant must deliver an election
form stating the new decreased Contribution level at least five business days
(or such other period of time as determined by the Company and communicated to
Participants) prior to the payroll date for which it is to be effective;
provided however, that any decreases to 0% must be made no later than the first
day of the last calendar month of such Offering.  If a Participant has decreased
his or her rate of payroll deductions to 0%, the Participant will still
participate in the current Offering, and his or her previous Contributions will
be applied toward the purchase of ADSs on the Purchase Date. However, any
Participant who has decreased her or her Contribution level to 0% will be deemed
to have withdrawn effective as of the next Offering and will not be allowed to
participate in the next Offering or any subsequent Offering, unless he or she
elects to participate in such Offering and submits a new enrollment form as
described in Section 5(a) above.

(d) A Participant may withdraw from an Offering and receive a refund of his or
her Contributions (reduced to the extent, if any, such Contributions have been
used to acquire ADSs for the Participant on any prior Purchase Date) without
interest prior to the end of the Offering; provided however, that any election
to withdraw must be made no later than the first day of the

4.



 

last calendar month of such Offering by delivering the required form of
withdrawal notice.  A Participant who has withdrawn from an Offering may not
again participate in that Offering, but may participate in subsequent
Offerings. To participate in any subsequent Offering,  a Participant must elect
to participate in such Offering and submit a new enrollment form as described in
Section 5(a) above.

(e) Eligible Employees may not make an investment decision regarding
participation in an Offering, including electing a Contribution level, until a
registration statement covering the ADSs reserved under the Plan for that
Offering has been filed by the Company and has become effective.  The Company
may establish procedures to enable the purposes of the Plan to be satisfied
while complying with applicable securities laws.  

(f) Once an Eligible Employee affirmatively enrolls in an Offering and
authorizes Contributions (including in connection with the Initial Offering),
the Eligible Employee automatically will be enrolled for all subsequent
Offerings at the same Contribution rate until he or she (i) elects to change his
or her rate of Contributions pursuant to Sections 5(b) and 5(c) above, (ii)
elects to withdraw from an Offering pursuant to Section ‎5(d) above, (iii) is
deemed to have withdrawn pursuant to Sections 5(b) and ‎5(c) above, or (iv)
otherwise terminates his or her participation in the Plan (including through
termination of employment).

6. PURCHASES.

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) will be applied
to the purchase of whole ADSs, up to the maximum number of ADSs permitted under
the Plan and the Offering.

7. NOTICES AND AGREEMENTS.

Any notices or agreements provided for in an Offering or the Plan will be given
in writing, in a form provided by the Company (including documents delivered in
electronic form, if authorized by the Committee). Unless specifically provided
for in the Plan or this Offering, notices and agreements will be deemed
effectively given upon receipt (including documents delivered in electronic
form).

8. OFFERING SUBJECT TO PLAN.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering.  The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan.  In addition, a
Participant will be bound by the terms and conditions of any enrollment form
entered into by the Participant. In the event of any conflict between the
provisions of an Offering and those of the Plan (including interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan), the provisions of the Plan will control.



5.



 

9. CHANGES TO ONGOING OFFERINGS.

(a) Notwithstanding anything in this Offering Document to the contrary, the
Authorized Officer is entitled (i) to limit the frequency and/or number of
changes in the amount withheld during an Offering, (ii) to establish the
exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, (iii) to permit Contributions in excess of the amount designated by a
Participant to adjust for mistakes in the Company’s processing of properly
completed Contribution elections, (iv) to establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of ADSs for each Participant properly
correspond with that Participant’s Contributions, (v) to amend any outstanding
Purchase Rights or clarify any ambiguities regarding the terms of any Offering
to enable the Purchase Rights to qualify under and/or comply with Section 423 of
the Code, and (vi) to establish other limitations or procedures as the
Authorized Officer determines in its sole discretion advisable that are
consistent with the Plan.  The actions of the Authorized Officer pursuant to
this paragraph will not be considered to alter or impair the Purchase Rights
granted under this Offering as they are part of the initial terms of each
Offering and the Purchase Rights granted under this Offering Document.

(b) Notwithstanding anything in this Offering Document to the contrary, but
subject to the terms of the Plan, if the Authorized Officer determines that the
operation of an Offering and/or the terms of this Offering Document may result
in unfavorable financial accounting or regulatory consequences for the Company,
then the Authorized Officer may, in its discretion and, to the extent necessary
or desirable, modify or amend the Offering and/or the terms of this Offering
Document to reduce or eliminate such adverse accounting or regulatory
consequence including, but not limited to:  (1) altering the purchase price of
ADSs to be acquired pursuant to rights granted under the Plan for any Offering,
including an on-going Offering; (2) shortening any Offering so that the Offering
ends on a new Purchase Date, including an on-going Offering; and (3) allocating
ADSs.  The actions of the Authorized Officer pursuant to this paragraph will not
be considered to alter or impair the Purchase Rights granted under this Offering
as they are part of the initial terms of each Offering and the Purchase Rights
granted under this Offering Document.



6.



 

EXHIBIT A

DESIGNATED COMPANIES

1.



Talend, Inc.

2.



Talend USA, Inc.



7.

